PER CURIAM.
Plaintiff Robert Pierce appeals an adverse order granting defendant Kenneth Marc’s motion for relief from default judgment. We reverse.
The trial court erred in granting the defendant’s motion for relief from judgment because the motion was unsworn, failed to allege either excusable neglect or a meritorious defense, and failed to provide any basis for relief under Florida Rules of Civil Procedure Rule 1.540. See Lederman v. Shore, 707 So.2d 1134 (Fla. 4th DCA 1998); Florida Specialized Carriers, Inc. v. Tierra Constr. Co. Inc., 632 So.2d 282 (Fla. 5th DCA 1994); Perry v. University Cabs, Inc., 344 So.2d 914 (Fla. 3d DCA 1977). Accordingly, the order granting relief from the default judgment is reversed, and the trial court is instructed on remand to reinstate the final judgment.
Reversed and remanded with instructions.